               Case 3:18-cr-00119-RS Document 294 Filed 06/08/20 Page 1 of 3



   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney

 2 HALLIE HOFFMAN (CABN 210020)
   Criminal, Division Chief
 3
   ANDREW M. SCOBLE (CABN 124940)
 4 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7249/7369
 7        Fax: (415) 436-7234
          Email: andrew.scoble@usdoj.gov
 8        Email: ravi.narayan@usdoj.gov
 9 Attorneys for United States of America

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13
                                                     )
14   UNITED STATES OF AMERICA,                       ) No.: CR 18-0119 RS
                                                     )
15           Plaintiff,                              )
                                                     ) STIPULATION AND [PROPOSED] ORDER
16      v.                                           ) CONTINUING MOTION HEARING
                                                     )
17   JONATHAN AGUILAR, et al.                        )
         Defendants.                                 )
18                                                   )
                                                     )
19

20           On March 9, 2020, and April 17, 2020, various defendants filed motions for discovery. (Dkt.
21 251-253, 264-267). On May 22, 2020, the government filed responses to those motions. (Dkt. 280,

22 281). Various defendants have since filed replies and joinders to those replies. (Dkt. 285-288). These

23 motions are currently set for hearing before the Honorable Joseph C. Spero on June 22, 2020, at 10:00

24 a.m. (Dkt. 276.)

25           Pursuant to General Orders 72-3, 73, and subsequent direction from the Court, in-person court
26 appearances are currently limited to ten or fewer individuals in a courtroom. Here, as many as eight
27 defendants wish to be personally present for the hearing on the outstanding discovery motions. Given

28 the current pandemic-related restrictions on number of personally present participants, the parties agree
     [PROPOSED] ORDER                                1
     [CR 18-0119 RS]
30
               Case 3:18-cr-00119-RS Document 294 Filed 06/08/20 Page 2 of 3




 1 that the hearing scheduled for June 22, 2020, at 10:00 a.m. should be continued. Upon consulting with

 2 one another and court staff, the parties have agreed upon a new hearing date of July 28, 2020, at 10:00

 3 a.m.

 4          In the meantime, the parties continue to meet and confer informally by telephone on various

 5 discovery issues, in an effort to explore resolutions without calling on the Court’s intervention. For

 6 instance, pursuant to a request in late 2019 by defense counsel, the government has been gathering and

 7 producing on a rolling basis various law enforcement reports and materials for alleged 19th Street and

 8 16th Street gang members. Moreover, after informal consultation with various defense counsel, the

 9 government has started gathering materials related to follow-up requests from the defense, based in part

10 on reports previously produced in discovery and in part on anticipated expert witness testimony. On

11 June 1, 2020, the government provided preliminary notice of expert witnesses, as well as a response for

12 notice of Bruton materials. The government is preparing a supplemental production of more than 600

13 pages of materials that will bear on anticipated expert witness testimony (including Firearms and

14 Toolmarks and fingerprint identification). The government is in the process of gathering and preparing

15 for discovery production similar materials pertaining to autopsies of deceased victims and medical

16 treatment of surviving victims, in connection with incidents charged in the pending indictment.

17          In short, the parties are making a good-faith effort to keep the case moving forward, while trying

18 to resolve as many pretrial issues informally as they can, in order to narrow and refine the list of issues

19 that they feel must be heard and determined by the Court. The parties will be submitting a separate

20 stipulation and proposed order to Judge Seeborg requesting an exclusion under the Speedy Trial Act.

21          Based on the above, IT IS HEREBY STIPULATED, by the parties through their undersigned

22 counsel, that the [Proposed] Order set out below may (with the Court’s concurrence) be filed and issued.

23          SO STIPULATED.

24 Dated: June 5, 2020                                      DAVID L. ANDERSON
                                                            United States Attorney
25

26                                                    By:          /s/
                                                            ANDREW M. SCOBLE
27                                                          RAVI T. NARAYAN
                                                            Assistant United States Attorneys
28
     [PROPOSED] ORDER                                 2
     [CR 18-0119 RS]
30
                Case 3:18-cr-00119-RS Document 294 Filed 06/08/20 Page 3 of 3




 1 Dated: June 5, 2020                                        /s/
                                                        MARTHA BOERSCH
 2                                                      Counsel for Jonathan Aguilar
 3 Dated: June 5, 2020                                         /s/
                                                        BRIAN H. GETZ
 4                                                      Counsel for Luis Cid-Salinas
 5 Dated: June 5, 2020                                         /s/
                                                        JULIA MEZHINSKY JAYNE
 6                                                      Counsel for Juan Carlos Gallardo
 7 Dated: June 5, 2020                                         /s/
                                                        HARRIS BRUCE TABACK
 8                                                      Counsel for Orlando Carlos Hernandez
 9 Dated: June 5, 2020                                         /s/
                                                        MARK GOLDROSEN
10                                                      PAM HERZIG
                                                        DONALD KNIGHT
11                                                      AMY P. KNIGHT
                                                        Counsel for Michael Rebolledo
12

13 Dated: June 5, 2020                                        /s/
                                                        GEORGE C. BOISSEAU
14                                                      Counsel for Mario Reyes
15 Dated: June 5, 2020                                         /s/
                                                        SHAFFY MOEEL
16                                                      JAMES S. THOMSON
                                                        Counsel for Eddy Urbina
17

18 Dated: June 5, 2020                                        /s/
                                                        ETHAN A. BALOGH
19                                                      Counsel for Weston Venegas
20

21                                          [PROPOSED] ORDER

22         Based on the stipulations of the parties, THE COURT ORDERS THAT:

23         1.      The motion hearing set for June 22, 2020, at 10:00 a.m. is continued to July 28, 2020 at

24                 10:00 a.m.

25         IT IS SO ORDERED.

26
27 DATED: June 8, 220
                                                                HON. JOSEPH C. SPERO
28                                                              CHIEF U.S. MAGISTRATE JUDGE
     [PROPOSED] ORDER                               3
     [CR 18-0119 RS]
30
